Citation Nr: 0629058	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-24 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for disability of the 
left leg and foot.

2.  Entitlement to service connection for disability of the 
right leg and foot.

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to service connection for back disability.

5.  Entitlement to service connection for pterygium (claimed 
as vision loss).

6.  Entitlement to service connection for disability of the 
right elbow, upper arm and shoulder.

7.  Entitlement to service connection for disability of the 
left elbow, upper arm and shoulder.

8.  Entitlement to a rating in excess of 10 percent for 
degenerative changes in the left knee.
9.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1960 to April 1980.  Service personnel records note 
that the veteran's awards and citations include the Bronze 
Star Medal with Combat "V" and the Combat Action Ribbon.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  A hearing before a Decision Review 
Officer was held in November 2004. 

The issues of entitlement to service connection for bilateral 
hearing loss disability, back disability, pterygium (claimed 
as vision loss), disability of the right elbow, upper arm and 
shoulder, and disability of the left elbow, upper arm and 
shoulder, and to ratings in excess of 10 percent for 
degenerative changes in the left knee and residuals of a 
right knee sprain, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDINGS OF FACT

1.  The veteran is not shown to have a disability of the left 
leg and foot.

2.  The veteran is not shown to have a disability of the 
right leg and foot.


CONCLUSIONS OF LAW

1.  Service connection for disability of the left leg and 
foot is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  Service connection for disability of the right leg and 
foot is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

With regard to the claims for service connection for 
disabilities of the left and right legs and feet decided 
herein, the veteran was advised of VA's duties to notify and 
assist in the development of the claims in a December 2002 
letter (prior to the initial rating decision).  This letter 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  Although the 
December 2002 letter did not specifically inform the veteran 
to submit any pertinent evidence in his possession, it 
informed him of the evidence required to substantiate his 
claims and that he should submit such evidence or provide the 
RO with the information necessary for the RO to obtain such 
evidence on his behalf.  He has had ample opportunity to 
respond and supplement the record.  While he was not advised 
of the criteria governing effective dates of awards, he is 
not prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as effective 
date criteria have no significance unless a claim is allowed, 
and the decision below does not do so.

The veteran's service medical records and pertinent post-
service treatment records have been secured.  The veteran has 
not identified any pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  With 
regard to the issues decided herein, the Board further finds 
that no additional development, as for medical opinions or 
examinations is indicated.  In Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, the Federal 
Circuit noted that 38 C.F.R. § 3.159(c)(4)(i) requires that a 
claimant establish that he or she has suffered an event, 
injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  Here, there is no medical evidence of 
disabilities of the legs and feet.  A medical opinion is not 
necessary to decide this claim, as such opinion could not 
establish disease or injury in service.  See also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required 
to accept a medical opinion that is based on the veteran's 
recitation of medical history).  Thus, VA's duty to assist is 
also met.  Accordingly, the Board will address the merits of 
the claims.

Service Connection for Disabilities of the Legs and Feet

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.

The veteran's service medical records note that the veteran 
received treatment for knee disabilities; however, the 
service medical records are negative for complaints or 
findings related to disabilities of the legs or feet.  A 
February 1980 retirement examination report notes that 
clinical evaluation of feet and lower extremities was normal, 
and neurological examination was normal.

Post-service medical evidence includes a January 1981 VA 
examination report, which is negative for complaints or 
findings related to disabilities of the legs and feet.  
Subsequent VA and private treatment records are also negative 
for findings of disabilities of the legs and feet.

During a November 2004 hearing, the veteran testified that he 
has experienced numbness in his lower extremities for the 
past 10 years.  He maintained that this numbness was caused 
by numerous parachute jumps during his military service.  The 
Board notes that a February 1980 retirement examination 
report is negative for findings of any disabilities of the 
lower extremities.  Moreover, there is no post-service 
medical evidence of disabilities of the legs and feet.  
Accordingly, service connection for disabilities of the right 
and left legs and feet is not warranted.  See Gilpin, 
Brammer, supra.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claims, that 
doctrine does not apply. 

ORDER

Service connection for disability of the left leg and foot is 
denied.

Service connection for disability of the right leg and foot 
is denied.
REMAND

The Board is of the opinion that further development is 
required to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to his remaining 
claims

As noted above, proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  In addition, the VCAA and the 
regulations implementing it provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

In addition, on March 3, 2006, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

With regard to the issues of entitlement to service 
connection for pterygium, entitlement to service connection 
for disabilities of the right and left elbows, upper arms and 
shoulders, and entitlement to ratings in excess of 10 percent 
for degenerative changes in the left knee and residuals of a 
right knee sprain, there is nothing in the record that 
satisfies the notification requirements of the VCAA and the 
implementing regulations.

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
remaining claims. 

With regard to the veteran's claims for service connection 
for hearing loss disability, back disability and pterygium, 
the Board notes that the veteran is currently being treated 
for these disabilities.  Specifically, a March 2005 VA 
examination report notes that the veteran currently has 
hearing loss disability as defined by 38 C.F.R. § 3.385.  An 
August 2004 letter from the veteran's private physician notes 
that the veteran is being followed for bilateral pterygia.  
Both VA and private treatment records note that the veteran 
has been diagnosed with spondylolisthesis and degenerative 
disc disease of the lumbar spine.  He essentially contends 
that he developed these disabilities coincident to his combat 
service.  The etiology opinions of record (provided by the 
veteran's private physicians) are inadequate in that there is 
no indication that they were rendered following a review of 
all pertinent evidence.  Furthermore, these opinions are 
expressed in terms of "may," and "could be," and the law 
requires a greater degree of certainty in medical evidence 
which is used to decide a claim for VA benefits.  See 38 
C.F.R. § 3.102; see also Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  The Board notes that the veteran has not undergone a 
VA medical examination specifically for the purpose of 
determining if his hearing loss disability, back disability 
and pterygium are etiologically related to his military 
service.  For this reason, additional VA examination is 
necessary.  See 38 U.S.C.A. § 5103A.

With regard to the veteran's claims for increased ratings for 
his knee disabilities, the Board has determined the reports 
of the VA examinations are not adequate for rating purposes 
as they do not address all pertinent disability factors set 
forth in 38 C.F.R. §§ 4.40, 4.45.  Specifically, the 
examiners did not assess functional impairment due to pain 
and flare-ups in terms of additional degrees of limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Hence, 
another VA examination is indicated.

Accordingly, the case is REMANDED for the following actions: 

1.  With respect to the claims for 
service connection for pterygium (claimed 
as vision loss), disability of the right 
elbow, upper arm and shoulder, and 
disability of the left elbow, upper arm 
and shoulder, and the issues of 
entitlement to ratings in excess of 10 
percent for degenerative changes in the 
left knee and residuals of a right knee 
sprain, the RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notification that 
he should submit any pertinent evidence 
in his possession.  

With respect to the claims for service 
connection for bilateral hearing loss 
disability, back disability, pterygium 
(claimed as vision loss), disability of 
the right elbow, upper arm and shoulder, 
and disability of the left elbow, upper 
arm and shoulder, and the issues of 
entitlement to ratings in excess of 10 
percent for degenerative changes in the 
left knee and residuals of a right knee 
sprain, the RO should also provide the 
veteran notice regarding the degree of 
disability and effective dates of awards 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
advise him and his representative and ask 
them to submit the outstanding evidence. 

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA 
otolaryngologic examination (with 
audiometric studies) to determine the 
etiology of any hearing loss disability.  
The veteran's claims files must reviewed 
by the examiner.  Following examination 
of the veteran, review of his pertinent 
medical history, and with consideration 
of sound medical principles, the examiner 
should answer the following question: Is 
it as least as likely as not that any 
currently diagnosed hearing loss 
disability is related to the veteran's 
military service?  The examiner must 
explain the rationale for all opinions 
expressed and conclusions reached.

4.  The RO should also arrange for the 
veteran to undergo a VA ophthalmological 
examination to determine the etiology of 
any eye disability manifested by vision 
loss, to include pterygium.  The 
veteran's claims files must be reviewed 
by the examiner in conjunction with the 
examination, all indicated studies and 
tests should be completed, and all 
clinical findings should be reported in 
detail.  Following examination of the 
veteran, review of his pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
answer the following question:  Is it as 
least as likely as not that any currently 
diagnosed eye disability manifested by 
vision loss, to include pterygium, is 
related to the veteran's military 
service?  The examiner must explain the 
rationale for all opinions expressed and 
conclusions reached.

5.  The RO should arrange for the veteran 
to be examined by an orthopedist to 
determine the etiology of any current 
back disability and the nature and extent 
of the impairment from his service-
connected right and left knee 
disabilities.  The veteran's claims files 
must be reviewed by the examiner in 
conjunction with the examination; all 
indicated studies and tests should be 
completed; and all clinical findings 
should be reported in detail.

Regarding the back, following examination 
of the veteran, review of his pertinent 
medical history, and with consideration 
of sound medical principles, the examiner 
should answer the following question:  Is 
it as least as likely as not that any 
currently diagnosed back disability is 
related to the veteran's military 
service?  

Regarding the knees, the examiner should 
undertake range of motion studies for 
each knee, noting the exact measurements 
for flexion and extension, specifically 
identifying any excursion of motion 
accompanied by pain.  The examiner should 
identify any objective evidence of pain 
and attempt to assess the extent of any 
pain in terms of additional range of 
motion lost.  If this is not possible, 
the examiner should so state.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion. If this is not 
possible, the examiner should so state.  
The examiner should also express an 
opinion as to whether there would be 
additional limits of function on repeated 
use or during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare- ups.  If 
this is not possible, the examiner should 
so state.  The examiner should provide an 
opinion concerning the degree of severity 
of any instability or subluxation of each 
knee. The examiner should also determine 
if the knees lock and, if so, the 
frequency of the locking.
The examiner should explain the rationale 
for all opinions given.  

7  The RO should then review these 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


